ORDER
The Personal Representative of the Estate of William H. Burwell requests that the Court appoint an attorney to assume responsibility for Mr. Burwell’s client files, trust account^), escrow account(s), operating account(s), and any other law office accounts Mr. Burwell may have maintained.
IT IS ORDERED that Larry H. Cooke, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts Mr. Burwell may have maintained. Mr. Cooke shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of Mr. Burwell’s clients and may make disbursements from Mr. Burwell’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of William H. Burwell, shall serve as notice to the bank or other financial institution that Larry H. Cooke, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finnev. Jr.. C.J.
FOR THE COURT